Citation Nr: 0308366	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic interstitial 
pulmonary fibrosis with associated emphysematous changes and 
scattered traction bronchiectasis as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946, and again from December 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefits 
sought on appeal.  On February [redacted], 2003, while this appeal was 
pending before the  Board, the veteran died.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied 
entitlement to service connection for chronic interstitial 
pulmonary fibrosis with associated emphysematous changes and 
scattered traction bronchiectasis as a result of exposure to 
ionizing radiation.  He appealed the denial to the Board.

2.  The veteran died on February [redacted], 2003, while his appeal 
was pending before the  Board.


CONCLUSION OF LAW

The January 2002 rating decision, and all subsequent 
decisions regarding the veteran's entitlement to service 
connection for chronic interstitial pulmonary fibrosis with 
associated emphysematous changes and scattered traction 
bronchiectasis as a result of exposure to ionizing radiation, 
are vacated and his appeal is dismissed.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died on February [redacted], 2003, while 
his claim was pending before the Board.  As a matter of law, 
a veteran's claim does not survive his death.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore, upon the death of a 
veteran while his appeal is pending, the appropriate remedy 
is to vacate the RO's decision from which the appeal was 
taken, thus nullifying any merits adjudications by the RO.  
Accordingly, the veteran's appeal to the Board becomes moot 
by virtue of his death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  The dismissal of the appeal on these grounds 
ensures that the decision by the RO has no preclusive effect 
in the adjudication of any accrued benefits claims which are 
derived from the veteran's entitlements and which may ensue 
at some point in the future.  Therefore, the Board finds that 
the RO must vacate the decisions upon which this case was 
premised.


ORDER

The RO is directed to vacate its January 2002 rating decision 
and any subsequent decision regarding the issue of 
entitlement to service connection for chronic interstitial 
pulmonary fibrosis with associated emphysematous changes and 
scattered traction bronchiectasis as a result of exposure to 
ionizing radiation, and the veteran's appeal is dismissed.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

